DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0103985 A1 hereinafter referred to as “Kim”).
With respect to claim 1, Kim discloses, in Figs.3 and 5A-5P, a manufacturing method of a semiconductor structure, comprising: providing a substrate (110) having a plurality of fin portions (PA) and at least one recessed portion (120), wherein the at least one recessed portion (120) is located between two adjacent fin portions (PA) of the plurality of fin portions and a bottom surface (126/120T) of the at least one recessed portion (120) is lower than a surface (120A/P1/P2) of the substrate (110) between the two of the plurality of fin portions (PA) (see Fig.5L, Par.[0053]-[0057] wherein substrate 110 recessed areas 120 with lower surface 126/120T and upper surface P1/P2/120A  between plurality of group of fins FA are disclosed); forming a doping layer (132BS) on a sidewall of the plurality of fin portions (FA), the surface of the substrate (110), and a sidewall and a bottom portion of the at least one recessed portion (120T) (likewise to the present Invention in Par.[0036] wherein the doping layer 104 can be borosilicate lass BSG formed by CVD process or ALD process; see Figs.5O-5P, Par.[0066]-[0067] wherein boro-phospho-silicate glass BPSG (i.e. boron and phosphorus doped silicate glass) formed by CVD process is disclosed; also, see Par.[0142] wherein boron and phosphorus impurities ions are injected into a top portion of each of the plurality of fin-type active areas FA protruding from the device isolation layer 132 (i.e. impurities are injected into layer 132) so to formed N-type DR1 and P-type DR2 devices); and forming a dielectric layer (132G) on the doping layer (132BS), wherein a top surface of the doping layer (132BS) and a top surface of the dielectric layer (132G) are lower than a top surface of each 
With respect to claim 2, Kim discloses, in Figs.3 and 5A-5P, the manufacturing method of the semiconductor structure, wherein the doping layer (132BS) completely fills the at least one recessed portion (120) (see Fig.5P wherein at least one recessed portion is completely filled by layers 132BS).
With respect to claim 3, Kim discloses, in Figs.3 and 5A-5P, the manufacturing method of the semiconductor structure, wherein the doping layer (132BS) partially fills the at least one recessed portion (120) (see Fig.5P wherein at least one recessed portion is partially filled by layers 132BS).
With respect to claim 4, Kim discloses, in Figs.3 and 5A-5P, the manufacturing method of the semiconductor structure, wherein the doping layer (132BS) comprises a first doping layer of a first conductivity type and a second doping layer of a second conductivity type, and the plurality of fin portions comprise at least one first fin portion and at least one second fin portion (likewise to the present Invention in Par.[0036] wherein the doping layer 104 can be borosilicate lass BSG formed by CVD process or ALD process; see Figs.5O-5P, Par.[0066]-[0067] wherein boro-phospho-silicate glass BPSG (i.e. boron and phosphorus doped silicate glass) formed by CVD process is disclosed; also, see Par.[0142] wherein boron and phosphorus impurities ions are injected into a top portion of each of the plurality of fin-type active areas FA protruding from the device isolation layer 132 (i.e. impurities are injected into layer 132) so to formed N-type DR1 and P-type DR2 devices).
With respect to claim 5, Kim discloses, in Figs.3 and 5A-5P, the manufacturing method of the semiconductor structure, wherein the first doping layer/(132BS in DR1) is disposed on a sidewall of the first fin portion (FA), a portion of the surface of the substrate (110), and a portion of the sidewall and a portion of the bottom portion of the at least one recessed portion (120), and the second doping layer/(132BS in DR2) is disposed on a sidewall of the second fin portion, a remaining sidewall and a remaining bottom portion of the at least one recessed portion, and the first doping layer in the at least one recessed portion.
With respect to claim 6, Kim discloses, in Figs.3 and 5A-5P, the manufacturing method of the semiconductor structure, wherein the first doping layer and the second doping layer completely fill the at 
With respect to claim 7, Kim discloses, in Figs.3 and 5A-5P, the manufacturing method of the semiconductor structure, wherein the first doping layer and the second doping layer partially fill the at least one recessed portion (see Fig.5P wherein at least one recessed portion is partially filled by layers 132BS).
With respect to claim 8, Kim discloses, in Figs.3 and 5A-5P, the manufacturing method of the semiconductor structure, wherein the first doping layer completely fills the at least one recessed portion (see Fig.5P wherein at least one recessed portion is completely filled by layers 132BS).
With respect to claim 9, Kim discloses, in Figs.3 and 5A-5P, the manufacturing method of the semiconductor structure, wherein the substrate has a first recessed portion and a second recessed portion located between the first fin portion and the second fin portion, the first doping layer is disposed on a sidewall of the first fin portion, a portion of the surface of the substrate, and a sidewall and a bottom portion of the first recessed portion, and the second doping layer is disposed on a sidewall of the second fin portion, a remaining surface of the substrate, and a sidewall and a bottom portion of the second recessed portion (see Fig.5L, Par.[0053]-[0057] wherein substrate 110 recessed areas 120 with lower surface 126/120T and upper surface P1/P2/120A  between plurality of group of fins FA are disclosed; likewise to the present Invention in Par.[0036] wherein the doping layer 104 can be borosilicate lass BSG formed by CVD process or ALD process; see Figs.5O-5P, Par.[0066]-[0067] wherein boro-phospho-silicate glass BPSG (i.e. boron and phosphorus doped silicate glass) formed by CVD process is disclosed; also, see Par.[0142] wherein boron and phosphorus impurities ions are injected into a top portion of each of the plurality of fin-type active areas FA protruding from the device isolation layer 132 (i.e. impurities are injected into layer 132) so to formed N-type DR1 and P-type DR2 devices).
With respect to claim 10.
Claims 1, 3-5, 7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2016/0225906 A1 hereinafter referred to as “Wang”).
With respect to claim 1, Wang discloses, in Figs.5A-5Q, 6A-6B and 7A-7B, a manufacturing method of a semiconductor structure, comprising: providing a substrate (110) having a plurality of fin portions (115) and at least one recessed portion (119), wherein the at least one recessed portion (119) is located between two adjacent fin portions (115) of the plurality of fin portions and a bottom surface of the at least one recessed portion (119) is lower than a surface of the substrate (110) between the two of the plurality of fin portions (115) (see Fig.5A, Par.[0040] and [0096]-[0098] wherein trenches 119 in the substrate 110 between fins 114 regions RP and RN are disclosed); forming a doping layer (510 and 530) on a sidewall of the plurality of fin portions (112), the surface of the substrate (110), and a sidewall and a bottom portion of the at least one recessed portion (119) (see Par.[0113] and [0118] wherein diffusion layer 510 includes a phosphor-silicate glass (PSG) layer or another suitable material layer with N-type dopants and diffusion layer 530 includes a borosilicate glass (BSG) layer or another suitable material layer with P-type dopants are disclosed); and forming a dielectric layer (160) on the doping layer (530), wherein a top surface of the doping layer (530) and a top surface of the dielectric layer (160) are lower than a top surface of each of the plurality of fin portions (114) (see Par.[0044] wherein dielectric isolation layer 160 is disclosed).
With respect to claim 3, Wang discloses, in Figs.5A-5Q, 6A-6B and 7A-7B, the manufacturing method of the semiconductor structure, wherein the doping layer partially fills the at least one recessed portion.
With respect to claim 4, Wang discloses, in Figs.5A-5Q, 6A-6B and 7A-7B, the manufacturing method of the semiconductor structure, wherein the doping layer comprises a first doping layer (510) of a first conductivity type and a second doping layer (530) of a second conductivity type, and the plurality of fin portions comprise at least one first fin portion and at least one second fin portion (see Par.[0113] and [0118] wherein diffusion layer 510 includes a phosphor-silicate glass (PSG) layer or another suitable material layer with N-type dopants and diffusion layer 530 includes a borosilicate glass (BSG) layer or another suitable material layer with P-type dopants are disclosed).
With respect to claim 5, Wang discloses, in Figs.5A-5Q, 6A-6B and 7A-7B, the manufacturing method of the semiconductor structure, wherein the first doping layer (510) is disposed on a sidewall of the first fin portion, a portion of the surface of the substrate, and a portion of the sidewall and a portion of the bottom portion of the at least one recessed portion, and the second doping layer (530) is disposed on a sidewall of the second fin portion, a remaining sidewall and a remaining bottom portion of the at least one recessed portion, and the first doping layer in the at least one recessed portion (see Fig.O, Par.[0113] and [0118] wherein diffusion layer 510 includes a phosphor-silicate glass (PSG) layer or another suitable material layer with N-type dopants and diffusion layer 530 includes a borosilicate glass (BSG) layer or another suitable material layer with P-type dopants are disclosed).
With respect to claim 7, Wang discloses, in Figs.5A-5Q, 6A-6B and 7A-7B, the manufacturing method of the semiconductor structure, wherein the first doping layer (510) and the second doping layer (530) partially fill the at least one recessed portion (119).
With respect to claim 9, Wang discloses, in Figs.5A-5Q, 6A-6B and 7A-7B, the manufacturing method of the semiconductor structure, wherein the substrate has a first recessed portion and a second recessed portion located between the first fin portion and the second fin portion, the first doping layer is disposed on a sidewall of the first fin portion, a portion of the surface of the substrate, and a sidewall and a bottom portion of the first recessed portion, and the second doping layer is disposed on a sidewall of the second fin portion, a remaining surface of the substrate, and a sidewall and a bottom portion of the second recessed portion.
With respect to claim 10, Wang discloses, in Figs.5A-5Q, 6A-6B and 7A-7B, the manufacturing method of the semiconductor structure, further comprising, after the dielectric layer (160) is formed, forming a conductive layer (362) on the dielectric layer (160) and the plurality of fin portions exposed by the dielectric layer, and the conductive layer (362) and the at least one recessed portion are at least partially overlapped (see Par.[0089] wherein gate 362 is disclosed).
Examiner’s Telephone/Fax Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818